Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-23-2005

Malarik v. Ct Common Pleas
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1069




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Malarik v. Ct Common Pleas" (2005). 2005 Decisions. Paper 663.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/663


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-1069
                                   ________________

                                 JAMES M. MALARIK,
                                             Appellant

                                              v.

    COURT OF COMMON PLEAS OF BEAVER COUNTY, PENNSYLVANIA;
                      JUDGE GEORGE JAMES;
                       JUDGE C. GUS KWIDIS;
                  JUDGE ROBERT E. KUNZELNAR 1
               ____________________________________

                    On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                               (D.C. Civ. No. 04-cv-01776)
                    District Judge: Honorable Thomas M. Hardiman
                    _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                  August 17, 2005

              Before: RENDELL, AMBRO and FUENTES, Circuit Judges

                                (Filed: August 23,2 005)


                              _______________________

                                     OPINION
                              _______________________



1
    It appears that the proper spelling of the name for this party is Kunselman.
PER CURIAM




       James M. Malarik, pro se, appeals from an order of the United States District

Court for the Western District of Pennsylvania dismissing with prejudice his complaint

filed pursuant to 42 U.S.C. § 1983.

       In October 2004, Malarik allegedly filed various motions in what appear to have

been personal injury cases he had pending in the Beaver County Court of Common Pleas.

Before Judge George James, Malarik filed two motions, which Judge C. Gus Kwidis later

denied. Malarik also allegedly filed five motions before Judge Robert E. Kunselman.

Judge Kunselman denied all of the motions. Malarik then filed a complaint pursuant to §

1983 claiming that the judges’ actions in dismissing his motions violated his

constitutional rights. He named the three judges and the Court of Common Pleas as

defendants. For relief Malarik sought monetary damages as well as declaratory and

injunctive relief forcing that state court to modify its decisions. The defendants moved

for dismissal for failure to state a claim on the bases that the judges were entitled to

immunity, the Court of Common Pleas was entitled to sovereign immunity and the

Rooker-Feldman doctrine barred review of the state court’s decisions regarding the

motions.

       The District Court dismissed Malarik’s complaint as to the judges on the basis of

judicial immunity, as the Court of Common Pleas had jurisdiction over Malarik, and all



                                              2
denials of motions were done in their judicial capacity. See Stump v. Sparkman, 435 U.S.

349, 357 (1978). The District Court further concluded that it could not grant declaratory

or injunctive relief because that would inherently require review of the decisions of the

state court in an appellate capacity, which is forbidden under the Rooker-Feldman

doctrine. Finally, as to the Court of Common Pleas, the District Court concluded that it

was entitled to sovereign immunity and, in any event, was not a person for purposes of a §

1983 action. Based on the above, the District Court granted the defendants’ motions and

dismissed Malarik’s complaint with prejudice. Malarik appealed. We have jurisdiction

pursuant to 28 U.S.C. § 1291. Our review of the District Court’s dismissal for failure to

state a claim is plenary. See Port Auth. of N.Y. & N.J. v. Arcadian Corp., 189 F.3d 305,

311 (3d Cir. 1999).

       For the reasons discussed in the District Court’s memorandum opinion and

summarized above, we agree with the District Court that Malarik failed to state a viable

claim with respect to all defendants. The District Court, therefore, properly dismissed

Malarik’s complaint.

       Accordingly, we will affirm the District Court’s order dismissing Malarik’s

complaint with prejudice.




                                             3